Title: To James Madison from James Monroe, [21 August 1814]
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Woodyard 11. Oclock P M [21 August 1814]
        
        I have this moment arrivd here from Nottingham, which I left, as the enemy enterd it. Not knowing that there had been a correspondent movment, of troops, by land, with those in the barges, with any degree of certainty, when I wrote you last, and se[e]ing nothing of such a force, as I went on to Nottingham, I had almost discredited the report. Nevertheless we plac’d a guard at some distance in our rear as a measure of precaution, which was drawn in too soon. Having amusd the enemy, in advance, before the town, with a show of our troops, for some time, to let some property be movd off, and delay their taking possession in the hope of collecting some troops by the morning for its defence, our retreat had like to be cut off by a land force which was actually in our rear. We observ’d it, at the precise moment when our retreat was still practicable, which we effected without delay, & with that despatch which the occasion requird. This is important as relates to the force.
        This land force was afterwards observ’d by Col Bell, who commands the 17th Regt., who says that the whole lane, for ¾ of a mile, was coverd with it, in Column. He thinks that this force must have amounted to, at least, 4.000 men.
        
        This being the case, it seems to be almost certain that the city is the object, & we ought to expect to see the force in motion to morrow. There were probably in the barges 8. or 1.000. men. It was reported to day that the vessels on the Potowk. had passed the kettle bottoms. The mov’ment in the two rivers is doubtless combind. If it was known that that on the Potowk. was a feint, troops might be drawn thence to meet the serious force in this quarter. Not knowing it, we must act on a contrary principle. Genl. winder intends placing the Alexa. brigade, on the Piscattway heights to support fort W.-n. The neighbring militia of Virga., should be hurried down to occupy the ground below Alexa., or the British force will be landed on that side, take Alexa., and approach the city. This shod. be done to night to Loudoun, Fairfax, & other counties. W. Jones in the city, J graham, & his brother in virga., every man who can raise a man should be drawn out.
        The arrangment here, will be, by opposing the mov’ment in front with all the force we have, to direct, the troops from Bal: to attack the enemy in rear.
        The difficulty is to find force to meet the enemy at both points, on so short a notice of their movment. If they can be checked, we must destroy them, & we surely can check them.
        I have much confidence in our success but the trial will be great, and I trust the exertion equal to it. Your friend & servt
        
          Jas Monroe.
        
      